Citation Nr: 9924382	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  92-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from January 1965 to January 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
1993 and July 1996, but was remanded on those occasions for 
additional development.  The requested development has been 
completed, and the case has been returned to the Board for 
further review.  


FINDING OF FACT

The veteran's dermatitis of the hands and feet is not 
productive of exfoliation, exudation, or itching, and does 
not cover an exposed surface or extensive area; the most 
recent VA examination noted that the veteran's disability was 
quiescent on two separate visits.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a skin 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, Code 7806 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

Entitlement to service connection for dermatitis of the hands 
and feet was established in a January 1972 rating decision.  
A zero percent evaluation was assigned for this disability, 
and this evaluation currently remains in effect.  

The rating code does not contain a listing for dermatitis.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's dermatitis is evaluated by 
analogy to eczema.  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant is evaluated as 50 percent disabling.  
When there is exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
merited.  For exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  A zero percent rating is assigned for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Code 7806.  

The evidence for consideration includes VA treatment records 
dated April 1991.  His complaints included a rash on his 
hands, which he stated was worse in the summer.  

The veteran was afforded a VA examination of his skin in 
January 1992.  His present complaint was of a skin problem on 
his hands.  On examination, his hands were clinically normal.  
The diagnosis was that the veteran probably had chronic hand 
dermatitis/dyshydrotic eczema, by history.  

Additional VA treatment records dated August 1992 show that 
the veteran was seen in the dermatology clinic.  His hands 
were noted to be much improved with use of his current 
medication.  His eyes were still itching.  On examination, 
his hands had resolved eczema.  His eyelids had erythema.  
The assessment was dyshydrotic eczema, much improved.  The 
assessment for the eyes was probable blepharitis.  

VA treatment records from November 1992 note a history of 
dyshydrotic eczema, doing better for the past two months.  
The veteran stated that this disability was better in the 
winter, and had been present for many years.  On examination, 
there was mild scaling along the sides of the second fingers 
bilaterally.  The assessment was dyshydrotic eczema, 
improved.  

August 1993 VA treatment records state that the veteran was 
seen for follow up of his dyshydrotic eczema.  There was no 
change of the hands, but the legs and feet were improved.  He 
also complained of papules over his neck, chest, and lower 
beard area.  The assessment was dyshydrotic eczema, as well 
as folliculitis barbae, or questionable follicular eczema 
over the neck and chest, now only the neck.  The veteran also 
complained of tinea pedis on the left foot between the fourth 
and fifth toes.  

The veteran was seen again for follow up of his tinea pedis, 
papules of the hands, and dyshydrotic eczema in September 
1993.  On examination, there were multiple papules over a 
portion of the hands, which would come and go with warm 
weather.  The assessment was tinea pedis.  

November 1993 records show that the veteran was seen for 
complaints that included a rash around the eyes.  This was a 
recurring problem.  The dermatology clinic also noted that 
the veteran had decreased symptoms of eczema.  

The veteran underwent a VA examination of his skin in August 
1994.  His hands and feet were noted to break out in little 
bumps since the 1960's.  These would last for weeks, release 
fluids, and then dry up.  He had very few at present, and 
could only show one.  The veteran had been using cream to 
treat them.  His subjective complaints were that he got bumps 
on his hands, and that they would swell.  The hands would 
remain swollen for several months at a time.  There was no 
evidence of any lesion.  He said that it would probably go 
down in the colder months.  There was also a spot of 
athlete's foot on his feet between his toes.  On examination, 
there was soft tissue swelling on the left thumb, but no 
obvious skin lesion.  There was only one small bump that 
looked like an occluded sweat gland.  A description of the 
skin disorder could not be given as it could not be seen, but 
the veteran reported that it itches, burns, and swells.  The 
lesions would come only in the warm weather.  There were no 
current manifestations to photograph.  The diagnosis was no 
diagnosis established, and questionable fungus infection.  

VA treatment records from September 1994 reveal that the 
veteran was seen for dyshydrotic eczema and tinea pedis.  He 
described a waxing-waning rash on his hands and feet.  He 
occasionally had problems with the eyelids.  The body rashes 
began with tiny water blisters that are puritic.  The veteran 
also complained of an itchy scalp.  On examination, the left 
antecubital fossa had a mildly infected excoriated patch.  
The hands were within normal limits except for the left 
medial thumb, with soft tissue swelling.  The veteran said 
that the swelling had been present for years, and would wax 
and wane.  The feet had findings in the interdigital web.  
The veteran also had difficulties with dry skin.  The eyelids 
had mildly increased pigmentation.  The scalp had greasy 
scales.  The diagnoses included eczema, tinea pedis, and 
questionable cystis lipoma of the left thumb.  

The veteran seen for follow up of the soft tissue swelling of 
the left thumb in November 1994.  It was worse in the summer 
with a skin rash.  On examination, the thumb had a soft, 
nontender mass, which was not affixed to the bone.  There was 
a full range of motion of the metacarpal interphalangeal 
joint.  The diagnosis was soft tissue mass, chronic.  

February 1995 records show that the veteran was treated for 
several complaints.  His skin was noted to be clear.  

The veteran was afforded a VA examination of his skin in 
October 1997.  The examiner noted that he had previously seen 
the veteran, and that both times his skin condition was in a 
rather dormant condition.  He had never had an active phase.  
The current examination was noted to be at the request of the 
Board remand, and that they were to attempt this examination 
during an active phase of the skin disability.  However, the 
examiner stated that the veteran had first seen him on 
October 1, 1997, that it was now October 21, 1997, and there 
was still no phase of activity.  On examination, the veteran 
had a fungus infection of the skin of his hands and feet.  It 
was quiescent now, and there were just small areas of peeling 
skin where he apparently had boosters before.  The diagnosis 
was dermatophytosis of the hands and feet and so forth.  It 
was noted that the veteran had not been seen in an active 
phase, but he was told to return if it became active.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that a 
compensable evaluation is merited for the veteran's 
dermatitis of the hands and feet.  The evidence demonstrates 
that the veteran was seen on at least 11 occasions between 
1991 and 1997 for his skin disability.  The symptoms 
demonstrated on these occasions include mild scaling of the 
hands in November 1992, multiple papules over part of the 
hands in September 1993, and a single small bump in August 
1994.  Tinea pedis of the feet was diagnosed in August 1993, 
which has been described as spot between the toes, but there 
is no medical opinion to relate this disability to the 
service connected dermatitis.  Similarly, a left thumb mass 
has been noted, but there is no evidence to relate this to 
the dermatitis.  Service connection is not in effect for the 
follicular eczema of the neck and chest, or for blepharitis 
of the eyes.  Again, there is no evidence that relates these 
complaints to the service connected dermatitis.  The VA 
examination conducted in January 1992 was normal, and the 
August 1994 VA examination found only a single small bump on 
the hands.  The veteran was seen twice in October 1997 in the 
hopes of examining his disability in an active phase, but is 
was quiescent on both occasions.  Therefore, without evidence 
of exfoliation, exudation or itching, or of involvement of an 
exposed surface or extensive area, a 10 percent evaluation is 
not merited for the veteran's dermatitis of the hands and 
feet.  38 C.F.R. § 4.118, Code 7806.  


ORDER

Entitlement to an increased (compensable) evaluation for a 
skin disability is denied. 




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

